COMPENSATION AGREEMENT

This COMPENSATION AGREEMENT is made and entered into as of the 8th day of
November, 2006 (this “Agreement”) by and among USI Holdings Corporation, a
Delaware corporation (the “Company”), Ronald E. Frieden, William L. Atwell,
Thomas A. Hayes and Robert F. Wright (each, a “Director” and together, the
“Directors”).

WHEREAS, the Board of Directors of the Company (the “Board”), at a meeting held
on June 28, 2006, appointed the Directors as members of a Special Committee of
the Board (the “Special Committee”) for the purpose of considering and making
recommendations to the Board with respect to a proposal from a private equity
firm to acquire the Company and any other transaction or alternative that the
Special Committee deems appropriate to consider;

WHEREAS, in order to induce the Directors to serve as the members of the Special
Committee and to accept the additional duties, responsibilities and burdens of
such service, the Company wishes to provide them with the compensation
arrangements set forth herein; and

WHEREAS, the Directors are willing to serve and continue to serve as the members
of the Special Committee on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto do hereby
agree as follows:

Section 1.

Service on the Special Committee.  Each Director hereby agrees to serve as a
member of the Special Committee on the terms provided for herein so long as such
appointment by the Board shall remain in effect.  Each Director may, however,
resign from such position at any time and for any reason and the Special
Committee may dissolve by recommending such dissolution to the Board.

Section 2.

Compensation and Expense Reimbursement.  In return for his services as a member
of the Special Committee, each Director shall be entitled to receive from the
Company an annual fee of Fifty Thousand Dollars ($50,000), plus One Thousand
Five Hundred Dollars ($1,500) for each meeting of the Special Committee (or any
subcommittee of the Special Committee); provided that the Chairman of the
Special Committee shall receive an additional annual fee of Twenty Five Thousand
Dollars ($25,000).  In addition, each Director shall be reimbursed by the
Company for his reasonable out-of-pocket travel and other expenses incurred in
connection with his service on the Special Committee, in a manner consistent
with the Company’s reimbursement of expenses for members of its Board of
Directors.

Section 3.

Enforcement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

Section 4.

Severability.  If any provision or provisions of this Agreement shall be held by
a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal, void or otherwise unenforceable, that is not itself
invalid, illegal, void or unenforceable) shall not in any way be affected or
impaired thereby and shall remain enforceable to the fullest extent permitted by
law; and (b) to the fullest extent possible, the provisions of this Agreement
(including each portion of any section of this Agreement containing any such
provision held to be invalid, illegal, void or otherwise unenforceable, that is
not itself invalid, illegal, void or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

Section 5.

Modification and Waiver.  No supplement, modification, termination or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

Section 6.

Successors.  This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives.

Section 7.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery if delivered by hand or facsimile, and receipted for by the party to
whom said notice or other communication shall have been directed, (b) on the
first business day following the date on which it is mailed if delivered by a
recognized next-day courier service or (c) on the third business day following
the date on which it is mailed if mailed by certified or registered mail with
postage prepaid:

(i)

If to the Directors, pursuant to Schedule A hereto.

(ii)

If to the Company, to:

USI Holdings Corporation
555 Pleasantville Road
Suite 160 South
Briarcliff Manor, NY  10510
Attn:  Ernest Newborn

or to such other address as may have been furnished to the Directors by the
Company or to the Company by a Director, as the case may be.

Section 8.

Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 9.

Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

Section 10.

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware without giving effect to
the principles of conflicts of laws.

Section 11.

Construction.

(a)

Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(b)

The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

[Signature Page Follows]

















IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

USI HOLDINGS CORPORATION


By:

 /s/ David L. Eslick

 


Name: David L. Eslick                               Title:  Chairman, President
and CEO

/s/ Ronald E. Frieden
Ronald E. Frieden

/s/ William L. Atwell
William L. Atwell

/s/ Thomas A. Hayes
Thomas A. Hayes

/s/ Robert F. Wright
Robert F. Wright





SIGNATURE PAGE TO
COMPENSATION AGREEMENT
















Schedule A




If to Ronald E. Frieden (Chairman of the Special Committee):

Ronald E. Frieden

6252 Cherbourg Drive

Indianapolis, IN  46220

Facsimile:  317-251-5437







If to William L. Atwell:

William L. Atwell

Atwell Associates, LLC

25 Beekman Place

New York, NY  10022

Facsimile:  212-688-4263







If to Thomas A. Hayes:

Thomas A. Hayes, Esq.

Keating, Muething & Klekamp, PLL

1400 Provident Tower

One East Fourth Street

Cincinnati, OH  45202

Facsimile: (513) 579-6457







If to Robert F. Wright:

Robert F. Wright

Robert F. Wright Assoc. Inc.

57 West 57th Street, Suite 704

New York, NY  10019

Facsimile:  212-829-8506







WITH A COPY OF EACH NOTICE SENT TO ANY DIRECTOR TO:




Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY  10019
Facsimile:  212-259-6333
Attention:  Morton A. Pierce, Esq.


 

                 Michael J. Aiello, Esq













